t c no united_states tax_court melissa coffey hulett a k a melissa coffey et al petitioners v commissioner of internal revenue respondent docket nos filed date ps filed a petition for redetermination of income-tax deficiencies for and which arose from r’s finding that ps were not bona_fide residents of the u s virgin islands and that ps were nonfilers for federal tax purposes ps moved for summary_judgment and claimed that they were bona_fide virgin islands residents and that filing returns in the virgin islands satisfied their federal filing obligations ps argue that their subjective good_faith belief of residency is sufficient to start the statute_of_limitations alternatively ps argue that r’s receipt of part of ps’ form sec_1040 directly from the virgin islands constituted ps’ returns’ being filed with r cases of the following petitioners are consolidated emily coffey docket no judith s coffey petitioner the government of the united_states virgin islands intervenor docket no and james l coffey docket no held the irs’s receipt of a return determines its filing held further ps’ form sec_1040 were filed with the correct irs service_center held further the first two pages of ps’ form sec_1040 and attached forms w-2 filed with the virgin islands and received by the irs contained sufficient information to calculate tax_liability held further ps’ form sec_1040 purported to be their tax returns held further ps’ form sec_1040 showed on their face an honest and reasonable attempt to satisfy their tax obligations held further ps’ form sec_1040 were properly executed under penalties of perjury randall p andreozzi edward doyle fickess michael j tedesco and heather l marello for petitioners gene c schaerr alexander h pepper and geoffrey p eaton for intervenor in docket no michael w berwind james g hartford and randal l eager jr for respondent opinion holmes judge statute-of-limitations questions posed by taxpayers who filed returns with only the united_states virgins islands vi are not new this is the fourth case in a sequence in 140_tc_273 we held that a bona_fide_resident of the virgin islands had to file a federal return but that the return he filed with the virgin islands bureau of internal revenue vibir was that return in 144_tc_63 vacated and remanded 834_f3d_1269 11th cir we held that we apply normal standards of residency when deciding who is a bona_fide vi resident and in cooper v commissioner tcmemo_2015_72 we held that a subjective good_faith belief that one is a bona_fide_resident is not itself proof of bona_fide residency here our focus shifts yet again we will assume that the taxpayer who filed with the vibir is not a bona_fide vi resident but the vibir sent what she filed--or at least a substantial part of what she filed--on to the irs a nonresident of the vi with both u s and vi income has to file with both the vibir and the irs to satisfy her obligation to file a return under the internal_revenue_code but does the vibir’s sharing of information with the irs amount to the filing of a return today we answer that question background we are asked to consider the coffeys’ motions for summary_judgment we find no facts the background information comes from the documents that are in the record and facts that the commissioner does not contest judith and james coffey have been married for over years they had a successful joint career in scholastic publishing and in date incorporated rainbow educational concepts inc an s_corporation rainbow concepts is a publisher’s development company that focuses on the editorial design and production of school textbooks it has an impressive list of big-name clients such as houghton mifflin mcgraw-hill and scholastic judith was the president of rainbow concepts until and james was and remains its vice president it is a profitable business they reported nearly dollar_figure million of adjusted_gross_income on their joint income_tax return and another dollar_figure million on their return with high income usually comes high taxes--at least sometimes we consolidated docket numbers and for trial briefing and opinion this opinion decides summary-judgment motions in two of these cases only judith coffey in docket number and james coffey in docket number moved for summary_judgment when we refer to the coffeys we refer only to them the coffeys first became aware of some of the advantages of vi taxation in chief among these is the vi’s economic development program edp the edp’s purpose is to bring business to the vi and to do so it offers very lucrative tax incentives to some taxpayers who establish that they are bona_fide vi residents see sec_932 135_tc_222 this is not a secret--congress specifically allows the vi to reduce taxes on income derived from sources within the virgin islands or income effectively connected with the conduct_of_a_trade_or_business within the virgin islands sec_934 the edp provides substantial benefits to participating companies a exemption from local-income taxation a exemption from dividend taxation and a exemption from gross-receipts taxation see huff t c pincite it didn’t take long for the irs to notice these incentives and to identify their potential for abuse it made adventurous taxpayers aware of its skepticism of the edp by issuing notice_2004_45 2004_2_cb_33 in this notice the irs described what it believed to be a typical scenario where u s taxpayers improperly claim to be bona_fide vi residents to take advantage of the edp when in reality their all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the subject of these cases requires citation of other titles of the united_states_code and we give the full citation for those situation hadn’t changed one bit an example given in the notice was of an employee of a company in the u s who terminated his employment only to become a partner in a vi partnership that provided the same services for the company that the employee used to perform--same job but dressed up in consultant’s clothes the coffeys spoke with some tax professionals and decided to take advantage of the edp in judith ended her relationship with rec and became a partner in a vi partnership ifw st croix group lllp later becoming stonetree group lllp stonetree the coffeys started looking for some property in october of that year and closed on a house in st croix in december they continued to own the house through at least the coffeys bought two cars judith got a vi driver’s license and she became a vi registered voter and voted in its elections judith argues that she was a bona_fide vi resident starting in through at least to that end she believed that her filing obligations rested with the vibir and not the irs while not claiming to be a vi resident himself james argues that he fell within the language of sec_932 this section says that if two taxpayers file a joint_return and the spouse who earns the higher adjusted_gross_income for the year is a vi resident the spouse who isn’t will be treated as one id with her vi contacts and sec_932 in hand the coffeys filled out form sec_1040 u s individual_income_tax_return for each tax_year from through as we explain in greater detail below both vi residents and vi nonresidents fill out the same form_1040 familiar to all americans on it they report their income and deductions and compute their tax that much is simple what has made these cases so complicated are questions of allocation and of filing vi nonresidents who have income from inside the vi must include with their form sec_1040 a form_8689 allocation of individual income_tax to the u s virgin islands on which they figure out what percentage of the total_tax imposed by the code they owe to the vibir and what percentage they owe to the irs where to file is even more complicated as some vi residents have to file only with the vibir some vi residents and some vi nonresidents have to file with both the vibir and the irs and some vi nonresidents have to file only with the irs for the two years at issue on these motions judith’s income came from stonetree stonetree performed services for rainbow concepts and only rainbow concepts because of a noncompete agreement that ranged from research_and_development to management and consulting rainbow concepts paid stonetree the following fees in and year project management sales commissions dollar_figure big_number dollar_figure big_number consulting dollar_figure big_number rec also paid stonetree dollar_figure in as consideration for its agreement not to compete the amounts rec paid to stonetree did not go directly or entirely to judith--stonetree had other partners and local employees judith received a schedule_k-1 from stonetree that reported her income as a partner for each year as the coffeys took the position that judith was earning this income in the vi they claimed an edp credit for and for their form_1040 showed a precredit tax due of more than dollar_figure but after the edp credit a total_tax liability of less than dollar_figure the power of the edp was even greater for their tax_year when their credit lowered their tax bill from nearly dollar_figure to less than dollar_figure the coffeys’ form sec_1040 were complete and accepted by the vibir judith and james as well as their tax-return preparer each signed the returns their returns were complex their return consisted of the two pages of form_1040 schedules a b d and e as well as form_6251 alternative_minimum_tax they attached an edp credit-calculation schedule to their returns for individuals form_4562 depreciation and amortization and form_8801 credit for prior year minimum_tax their return consisted of the first two pages and schedules a b and e as well as form_4797 sales of business property form_6251 and form_8801 there were also some miscellaneous papers attached that explained some calculations as well as any w-2s they had the vibir stamped the return received on date and stamped the return received on date on each of their through tax returns the coffeys listed their st croix address they sent their returns to the proper address for permanent residents of the vi the v i bureau of internal revenue in charlotte amalie on st thomas the instructions on these returns along with irs publication said that bona_fide vi residents need file only with the vibir and not the irs the vibir received and processed their returns although the coffeys didn’t send anything directly to the irs the vibir and the irs share tax information pursuant to the tax implementation agreement tia u s -v i date 1989_1_cb_347 pursuant to the tia the united_states and the vi will share information to administer and enforce their although they sent returns to the vi in and they didn’t claim edp credits for those years and the irs never proposed any adjustments for them respective tax laws id art c b pincite also the vi will supply the united_states with copies of reports of individual audit changes that disclose information relevant to the united_states id art b c b pincite the tia provides that the vibir will allow the irs to examine vi tax returns id app a sec_3_1 c b pincite sec_7654 requires taxes collected by the irs to be covered into the treasury of the vi when collected from bona_fide vi residents when the vibir receives a return from a bona_fide vi resident who had taxes withheld and remitted to the u s treasury the vibir will send a copy of the return or parts of the return to the irs to ensure that those funds get sent to the vi this process is known as covering over before the vibir would send the information to the irs’s philadelphia service_center see internal_revenue_manual irm pt date in this case the vibir electronically sent photocopies of the first two pages of the coffeys’ form sec_1040 for the years at issue along with their w-2s both u s w-2s and vi w-2s it’s not clear from the record if this was customary as opposed to sending the entire return including the schedules but we know it’s not the first time the vibir has done this see estate of sanders t c pincite noting that the vibir only forwarded the first two pages of the form_1040 to the irs but see appleton t c pincite n noting that the vibir forwarded the complete returns including schedules to the irs the irs service_center in philadelphia received the transmission of the coffeys’ and returns and stamped them with document locator numbers it also stamped the return with a postmark date of date and a received date of date but for an unknown reason waited until date to enter the return as received in its records it entered the return in its records as received on date these markings on the returns are important and we reproduce the image of the form_1040 here the irs applies document locator numbers to documents for administrative recordkeeping and tracking purposes it also makes retrieving the documents easier see eg mccall v commissioner tcmemo_2009_75 ibeagwa v irs wl at w d wis the form_1040 didn’t have stamps on it like the ones the form_1040 had - - the irs used these forms to create a transcript of account for each year the irs’s transcript of account for the coffeys’ tax_year has a line that reads return_due_date or return received date whichever is later the date at the end of that line is oct which is the date that the vibir stamped the coffeys’ return received the transcript also lists a processing date of date the date the irs says it received the coffeys’ tax forms in philadelphia the irs’s transcript of account for the coffeys’ return lists date--the date the vibir stamped as received the coffeys’ return--as the return_due_date or return received date and shows date as the processing date the irs also seemingly extracted some information from these forms beyond simply processing them as cover-over documents its records reflect that the coffeys were joint filers for and and that they claimed two exemptions it showed withholding credits from non-vi sources and also initially recorded their adjusted_gross_income as zero for both years a transcript of account contains account information from the commissioner’s master files and shows various actions the irs took with respect to a taxpayer in a given year see tornichio v commissioner tcmemo_2002_291 84_tcm_578 these records are also important and we reproduce the image of the coffeys’ transcript of account here time passed and the irs eventually picked the coffeys’ returns for audit irs records show that it selected the coffeys’ return in date and their return in date but the commissioner took his time and concluded the exams by issuing them a notice_of_deficiency for both years only in date the deficiencies and penalties for judith coffey were year deficiency dollar_figure dollar_figure sec_6651 dollar_figure dollar_figure additions to tax sec_6651 dollar_figure dollar_figure sec_6654 dollar_figure and for james coffey year deficiency dollar_figure dollar_figure sec_6651 additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure the coffeys timely filed petitions to contest the deficiencies they resided in arkansas at the time the vi intervened in the cases and both it and the coffeys moved for summary_judgment on the ground that the commissioner had blown the statute_of_limitations we at first denied the motion because we believed that a material fact--whether the coffeys were bona_fide vi residents for those years--was in dispute a little over a month later the coffeys and the vi both moved for reconsideration they believed that we had overlooked an important legal issue in our order they argued that we erred because they believe that a subjective good_faith belief that one is a bona_fide_resident is what matters for the statute_of_limitations the coffeys also argued in their motion and the vi adopted this position at oral argument that even if they were supposed to file with both the vibir and the irs they met this obligation because the vibir’s forwarding of information to the irs in philadelphia amounted to their filing returns there these are serious arguments that we overlooked we granted the motions to reconsider and now proceed to review the summary-judgment motions on their merits this means we must revisit those sound-easy-but-are-really-hard questions what is a return and what does it mean to file it discussion i sec_932 vi taxation and how we got here the vi has been an unincorporated territory of the united_states since we bought it from denmark in but is generally not a part of the united_states for federal tax purposes see revised organic act of the virgin islands ch we note this argument but will not discuss it further because we held in cooper v commissioner tcmemo_2015_72 at that s ection c does not provide that a taxpayer’s subjective belief that he she is a bona_fide_resident of the virgin islands is sufficient to place him her into that section’s single filing regime more is required the eleventh circuit recently adopted this view in 834_f3d_1269 11th cir rev’g and remanding144 t c sec_2 68_stat_497 codified as amended pincite u s c sec a sec_7701 congress instead established a mirror_tax system for the vi this makes vi taxation very similar to u s taxation by replacing united_states with virgin islands and vice versa in the vi tax code see u s c sec_1397 see also 820_f2d_618 3d cir for most of the twentieth century taxpayers who earned both u s - and vi- source income had to file returns and pay taxes to both jurisdictions in a way similar to the filing of both federal and state_income_tax returns see appleton t c pincite this all changed when congress enacted sec_932 of the code as part of the tax_reform_act_of_1986 pub_l_no sec_1274 stat at dollar_figure sec_932 unifies the tax obligation of those individuals--both bona_fide residents and nonresidents of the vi--with vi-source income the rules are different for corporations this opinion is not for them the legislative_history refers to this as a u s tax_liability see s rept no pincite part c b f or purposes of determining the tax_liability of individuals who are citizens or residents of the united_states or the u s virgin sec_932 is not part of the mirror code and is thus not present in the vi territorial tax system its purpose is to help ensure a unified tax split between the vi and the u s treasury for those u s citizens who have vi-source income see 140_tc_273 ndollar_figure islands the united_states will be treated as including the virgin islands for purposes of determining u s tax_liability and under the virgin islands ‘mirror’ code the virgin islands will be treated as including the united_states for purposes of determining liability for the virgin islands tax id for nonresidents of the vi with vi income--the situation that we must assume that the coffeys are in for these motions-- tax_liability to the virgin islands will be a fraction of the individual’s u s tax_liability such an individual will file identical returns with the united_states and the virgin islands the virgin islands’ portion of the individual’s tax_liability if paid will be credited against his total u s tax_liability taxes paid to the virgin islands by the individual other than the virgin islands portion of his u s tax_liability will be treated for u s tax purposes in the same manner as state and local_taxes id pincite c b part pincite emphasis added dollar_figure this concept of a single title_26 liability split between the irs and the vibir is found as well in the text of the code sec_932 imposes a filing requirement for vi nonresidents with vi income and says such an individual shall file his income_tax return for the taxable_year with both the irs and the vibir id emphasis added sec_932 requires the payment of a portion of the there is nothing in the briefs on these motions to suggest that the vi has an additional territorial income_tax that would be the equivalent of a state_income_tax even if it did it’s not relevant to the outcome of these motions taxes imposed by this chapter to the vi and sec_7654 provides for the division between the federal and territorial governments of t he net collection_of_taxes imposed by chapter the familiar form_1040 or its shorter versions is how this liability is computed and reported it’s only the place of filing that familiar return and the allocation of the u s tax_liability that is so complicated sec_932 divides that single tax_liability between the federal and territorial governments it does this by distinguishing bona_fide vi residents from u s residents who earned some vi- source income u s residents with vi-source income must still file returns with both the irs and the vibir sec_932dollar_figure a bona_fide vi resident need file a return only with the vibir if he meets the requirements of sec_932 is a bona_fide vi resident individual taxpayers would file form sec_1040 with the irs but they would not file form sec_1040 with the vibir rather they send the vibir a copy of the form_1040 they send to the irs together with a form_8689 a form used to allocate and calculate income attributable to the vi see irs pub sec_932 tells taxpayers they don’t have to file with the irs in quite a roundabout way--if they meet the requirements of sec_932 their income is exempt from u s taxation see appleton t c pincite with all income exempt a taxpayer doesn’t have a filing obligation in the united_states under sec_6012 the current version of sec_932 says a bona_fide_resident of continued reports all income and its sources on the vi tax_return and fully pays the tax_liability shown on the vi return if the taxpayer fails any of these requirements he falls right back into the normal federal filing regime see appleton t c pincite although seemingly providing a benefit sec_932’s rigid requirements are a stumbling block for many because its plain language means a taxpayer has to file a perfect return to get its protections a taxpayer who forgets he won dollar_figure on a scratch-off ticket he got in the mail technically fails sec_932 if he doesn’t report it as the coffeys and others have complained this rigidity might continued the virgin islands during the entire taxable_year but this wasn’t always true in congress established the inhabitant rule that required filing only with the vibir for permanent vi residents the newly enacted sec_932 in stated that the taxpayer had to be a bona_fide vi resident at the close of the taxable_year congress then changed this in date by striking that language and replacing it with during the entire taxable_year american_jobs_creation_act_of_2004 pub_l_no sec_908 sec_118 stat pincite at the same time it also added sec_937 to code which specifically defines bona_fide residency as presence in the vi for at least days during the year without having a tax_home outside the vi or a closer connection to the united_states or a foreign_country id sec_908 sec_118 stat pincite sec_937 and the years at issue here are and and the definition of bona_fide residency was different for each year before the amendment we’d look to the factors used in 715_f3d_455 3d cir citing 300_f2d_34 7th cir rev’g and remanding 36_tc_131 to determine bona_fide residency we aren’t being asked to do that here because these are the coffeys’ summary- judgment motions and we have to assume that they weren’t bona_fide vi residents lead to a serious consequence--an unlimited statute_of_limitations for the irs to assess any taxes from years the taxpayer filed only with the vibirdollar_figure congress seemingly recognized this problem and directed that the secretary shall prescribe such regulations as may be necessary to carry out the provisions of sec_931 and sec_932 prescribing the information which the individuals to whom such sections may apply shall furnish to the secretary sec_7654 the secretary didn’t get around to issuing regulations under sec_932 by the time the coffeys had to figure out their filing obligations for and the irs finally did release some guidance in with notice_2007_19 2007_1_cb_689 this notice divided bona_fide vi residents into two categories those who earned dollar_figure or more and those who didn’t if a bona_fide vi resident earned less than that magic number his u s statute_of_limitations under sec_15 the sharp teeth of this perfect-return rule can be worn down by other quirks of this system we assumed in appleton for example that the taxpayers failed at least one part of sec_932 thus it put them back into the federal filing regime but the taxpayers in appleton were bona_fide vi residents using regulations and other guidance available at the time the taxpayers filed their return we determined the appropriate place for them to file was with the vibir we therefore held the statute_of_limitations began to run when they filed their returns with the vibir because even though they didn’t get the protections of sec_932 their filing obligations with the irs said to file with the vibir which is exactly what they did see appleton t c pincite the real threat of an unlimited statute_of_limitations would have been realized if the irs had required bona_fide vi residents who failed sec_932 to file somewhere in the united_states would begin to run when he filed a return with the vibir if a bona_fide vi resident earned dollar_figure or more he had to file with the vibir and send a zero return ie return reporting no gross_income to the irs office in bensalem pennsylvania with a statement attached explaining his vi residency perhaps seeing the arbitrariness of this distinction the irs issued notice_2007_31 2007_1_cb_971 less than two months later this notice got rid of the income distinction and created a hard rule if a taxpayer claimed to be a bona_fide vi resident and filed a return only with the vibir this return would start the sec_6501 statute_of_limitations in the united_states but this was the irs’s position only for tax years ending on or after date for any years before--including years from before that notice was even issued--the irs’s position was still that of notice_2007_19 ie if the taxpayer reported dollar_figure or more of income he had to file a zero return with the irs the secretary finally issued regulations under sec_932 in sec_1_932-1 income_tax regsdollar_figure they pretty much mirror the irs’s position in the second notice for purposes of the u s statute_of_limitations under sec_6501 an income_tax return filed with the virgin islands by an individual who takes the position that he or she is a bona_fide_resident of the virgin islands will be deemed to be a u s income_tax return provided that the united_states and the virgin islands have entered into an agreement for the routine exchange of income_tax information satisfying the requirements of the commissioner sec_1_932-1 income_tax regs had this regulation been in effect for the years at issue here the coffeys would easily have won this case although the regulation does not explicitly say how a taxpayer takes the position of being a bona_fide vi resident the commissioner admitted at oral argument that mrs coffey filed a return claiming to be a bona_fide_resident of the vi emphasis added but as it is the regulation didn’t exist in and and we’re left to find an answer in the caselaw using analogical reasoning in the usual common-law fashion the secretary did issue temporary regulations under sec_932 in that applied to tax years ending after date see sec_1_932-1t temporary income_tax regs fed reg date these temporary regulations did not address whether taxpayers taking the position that they were bona_fide vi residents would be deemed to have filed their u s tax_return for statute-of-limitations purposes we’ll start by remembering 135_tc_222 the taxpayer in huff sent tax returns only to the vibir for and the irs eventually sent him a notice_of_deficiency for those years in date the irs felt that he wasn’t a bona_fide vi resident during the years in question huff argued that the deficiencies were vi tax matters and we lacked jurisdiction to hear them because u s c section a grants exclusive jurisdiction to district courts to hear vi tax matters we held that whether the taxpayer met all the requirements of sec_932 was a federal-tax matter in which we had jurisdiction id pincite we got great insight into determining if a taxpayer is a bona_fide vi resident with 715_f3d_455 3d cir in vento the taxpayers realized large capital_gains in when they sold their business and they sent returns only to the vibir both the vibir and the irs had problems with the taxpayers so they challenged these two agencies in a district_court in the vi the court held that the taxpayers weren’t vi residents and they quickly appealed the third circuit looked to an eleven-factor analysis of residency from 300_f2d_34 7th cir rev’g and remanding 36_tc_131 ultimately grouping the eleven factors into four clusters the taxpayer’s intent the taxpayer’s physical presence the taxpayer’s social family and professional relationships and the taxpayer’s own representations id pincite after poking into these clusters the court reversed the district court’s findings as to the vento parents and held instead that they were bona_fide vi residents their daughters on the other hand were not a little over a month after vento we decided appleton t c pincite in appleton the irs agreed that the taxpayer was a bona_fide vi resident but it still treated him as a nonfiler because it believed he didn’t meet all of the requirements of sec_932 the taxpayer filed a petition and a summary_judgment motion with us in which he claimed that the commissioner was barred by the statute_of_limitations because the taxpayer filed a return with the vibir and that’s all he was supposed to do looking at the facts in the light most favorable to the commissioner we held the undisputed facts didn’t establish as a matter of law that the taxpayer met all of the requirements of sec_932 that section therefore didn’t provide any filing protection we nevertheless granted the taxpayer’s motion and held that the irs directed bona_fide vi residents to file their returns with the vibir regardless of whether they met all the sec_932 requirements appleton met his filing obligations because he was a bona_fide vi resident and he sent his returns exactly where the irs told him to the taxpayer in 144_tc_63 also claimed to be a bona_fide vi resident and also sent his returns for only to the vibir we held a trial on the merits and using the vento factors found that the taxpayer was a bona_fide vi resident given this we held that the taxpayer met his filing obligations it wasn’t necessary to determine if he met the other requirements of sec_932 because as we held in appleton the irs directed bona_fide vi residents to send their returns to the vibirdollar_figure finally we come to cooper tcmemo_2015_72 yet again we had taxpayers who claimed to be bona_fide vi residents in and and who had sent returns only to the vibir the taxpayers moved for summary_judgment because they felt the irs issued the notices of deficiency after the statute_of_limitations had run as in estate of sanders the issue was whether the taxpayers were bona_fide vi residents they argued that the only thing that mattered was that they had a good-faith belief they were when they sent in their returns we the eleventh circuit vacated our opinion not on the question of where the taxpayers had to file their returns but only for us to conduct further factfinding to decide whether the taxpayers were bona_fide vi residents see estate of sanders f 3d pincite concluded that under sec_932 m ore is required cooper at although the ultimate issue in cooper wasn’t the same as here we were quick to point out that we were deciding only the issue of petitioners’ residency even though the irs received portions of petitioners’ form sec_1040 that were filed with the vibir we need not and do not herein determine whether those documents are ‘returns’ filed with the irs under sec_6501 resolution of that issue is reserved for the future id at n that future has arrived ii the parties’ arguments the coffeys urge us to focus our attention on an issue that seems to be an entirely legal question--did the information sent by the vibir to the irs constitute a filed return the usual rules for summary_judgment apply we may grant them summary_judgment only if there is no genuine dispute of any material fact and they are entitled to judgment as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir the commissioner cannot rest on allegations or denials in his pleadings but he must present specific facts showing that there is a genuine issue for trial see rule d 85_tc_812 the coffeys however still bear the burden of proving there is no genuine dispute of material fact and we read factual inferences in a manner most favorable to the commissioner see dahlstrom t c pincite the issue before us is entirely about sec_6501 a --the section that commands the commissioner to assess a tax if at all within three years from the date the taxpayer files a return it defines return in the most unhelpful of ways t he return required to be filed by the taxpayer id it also explicitly says there is an unlimited amount of time to assess when the taxpayer fails to file a return sec_6501 in examining sec_6501 in cooper we said for a return to commence the running of the period of limitations the return must be properly filed and the return required to be filed by the taxpayer tcmemo_2015_72 at we will likewise follow that approach today the coffeys’ alternative argument consistently with these standards lets us assume they weren’t bona_fide vi residents in and they argue nonetheless that the vibir accepted their returns as sufficient to start the statute_of_limitations the commissioner did not but the coffeys argue that we should apply the test in 82_tc_766 and find that their returns were filed with the irs after all the right irs office got at least a portion of their returns and it even selected them for audit based on this information the commissioner laughs at any suggestion that this is a simple case and that the coffeys filed a return with the irs to begin with he argues that the coffeys filed only territorial returns not federal ones he contended during oral argument that any smart taxpayer would’ve concurrently filed a zero return with the irs as the agency directed years later in notice_2007_19 he admitted that the irs had not actually provided this guidance when the coffeys had to fill out their returnsdollar_figure he also said that even if the coffeys had sent their entire return to the irs with an attachment clearly explaining their position that they were vi residents this wouldn’t have been enough because their correct return should’ve been a zero return according to the commissioner less is more notwithstanding what he believes the coffeys should’ve sent the commissioner also argues that what the irs did receive doesn’t amount to a filed return he feels that the two-pages-plus-w-2s simply lacked enough information to be a valid_return and the lack of an original signature also prevents it from being a return we specifically note that the commissioner does not argue that we have a third-party filing problem ie that the return came from the vibir rather despite the commissioner’s insistence that any reasonable taxpayer would’ve known to file a protective return he also insinuated that perhaps only those with tax planners could understand by saying i don’t expect mrs coffey to get it but i do expect the tax planner to get it than from the coffeys directly he has since conceded that a taxpayer’s subjective intent has no role to play in determining whether a valid_return has been filed in other words the commissioner focuses entirely on the return argument and not on the filed issue with this concession we can treat the coffeys’ filing of their returns as analogous to the situation in 96_tc_802 where the taxpayers sent their return to the wrong irs service_center when this service_center discovered the error it forwarded the return to the correct one we held that the return was filed on the date the correct service_center received it as in winnett the correct revenue office did eventually receive the documents in question here the irs philadelphia office made clear markings on the form sec_1040 it received such as stamping its own document id numbers on them here the coffeys intended to file a return under sec_932 by sending it to the vibir they might have been wrong about where to send it but they intended to file a return as american citizens just as in winnett they sent it to the wrong place but at least parts of it ended up in the right place the commissioner does believe however that a taxpayer’s subjective intent does have a role to play in determining whether a filed document constitutes a valid_return the commissioner specifically said that we’re not challenging exhibits 2-p and 3-p sic the returns that she filed with the vibir we’re not saying those are not valid returns but were the documents that the irs actually received the coffeys’ returns iii what’s a return despite the many complexities of the code and regulations we are left without a definition of return and perhaps that’s exactly the way it should be after all as the commissioner himself acknowledged during oral argument it is the taxpayer and not the return that is audited this leaves us with the discretion to make the definition of return fit the context and to be practical about it the purpose is not alone to get tax information in some form but also to get it with such uniformity completeness and arrangement that the physical task of handling and verifying returns may be readily accomplished 321_us_219 emphasis added to determine if the information the irs received from the vibir was a return both parties point us to the multifactor test we laid out in 82_tc_766 beard has become the go-to case to answer this question and we’ll likewise apply the beard test today but we do note that this case is a shining example of why beard’s definition ought to be applied with some consideration of the context of a particular case beard tells us that for a document to be a return for statute- of-limitations purposes it must contain sufficient data to calculate tax_liability purport to be a return be an honest and reasonable attempt to satisfy the requirements of the tax law and be executed under penalties of perjury id pincite we’ll look at each factor in turn a sufficiency of the data this is perhaps the main disagreement between the parties the coffeys argue that the irs got enough information from the vibir they also argue that the irs could’ve requested any missing information from the vibir pursuant to the tia the commissioner believes that the forms the irs received do not disclose information in such a way that the returns could be readily verified there was too much information missing we’ll break this down into three parts does it matter that the irs could have asked vibir for the information is there a distinction between a return that is valid and one that is verifiable and does it matter to these returns’ validity that so many schedules were missing asking for the missing information we first discuss the coffeys’ point that the irs could’ve asked for any missing information this cannot be doubted--the information-sharing agreement says so the coffeys therefore think that 937_f2d_481 9th cir is directly on point in holmes guam disallowed a deduction on the guamanian tax_return of an individual who owned an s_corporation in the commonwealth of the northern mariana islands cnmi guam disallowed the deduction more than three years after the individual filed his return after first deciding that guam recognized s_corporations in general see 827_f2d_1243 9th cir the court held that guam was too late to the challenge it reasoned that guam was certainly on notice of the taxpayer’s intent to take the deduction it also said as for future cases no showing has been made that the cnmi department of finance refuses to release any information requested by the guam department of revenue in fact the two jurisdictions agreed in to share relevant tax_return information thus absent some unusual circumstance the department may obtain informational returns filed by cnmi corporations simply by asking and will be notified of any potential problems merely by scanning its individual returns for s_corporation income or deductions if it fails to request such information or neglects to act on the information it does have within the allotted time without obtaining a waiver its rights will expire as would the rights of its counterpart on the mainland the i r s holmes f 2d pincite emphasis added we think holmes is helpful but not directly on point the threshold question here is whether there was a return at all in holmes guam received the required return from its taxpayer and that was never in dispute the information guam wanted was going to be helpful in auditing that taxpayer there’s certainly nothing in the opinion to support that that information was something the taxpayer was required to attach to his return we also think it important to point out that the ninth circuit did not say that a document that otherwise would not have been a return became one because guam could’ve asked for and received the missing information from another sovereign we’ve already held that the irs is under no obligation to inform taxpayers of defects in their filings that prevent them from being returns even if the irs easily could--or even normally does see eg doll v commissioner tcmemo_1965_191 irs did not inform the taxpayer that he forgot to sign the return aff’d 358_f2d_713 3d cir we therefore do not hold that the information-sharing agreement between the vibir and the irs means that we have to pretend that all the information that the vibir has is also information that the irs has but that’s not the end of the analysis because the irs actually got a chunk of the return that the coffeys sent to the vibir we have to ask then whether that chunk was itself a return and that means asking how incomplete a return can be before it’s not a return at all validity v verifiability remember that the commissioner said his objection to the coffeys’ assertion that what he actually had in hand was a return was that what he got did not disclose information in such a way that the returns could be readily verified but is that a part of the test the code itself suggests that it is not sec_6611 is an obscure provision about interest on taxes and specifically the interest that the commissioner owes to taxpayers who overpay their tax it governs a certain kind of situation where there’s been a filed return but it’s incomplete it says that--for the purpose of getting interest on an overpayment-- a return shall not be treated as filed until it is filed in processible form sec_6611 and a return is processible if it is filed on a permitted form and contains sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return sec_6611 verifiability is important here but it doesn’t affect a return’s validity it affects a return’s processibility there is no final_regulation that addresses this situation but there is a proposed regulation20 that sensibly says a return includes the components of a return and then defines components to include the various schedules that taxpayers are instructed to attach to their returns see sec_301_6611-1 proposed proced admin regs fed reg date but sec_6611 also says that missing information affects the processibility of a return only if its absence prevents the mathematical verification of the tax_liability as shown on the return this means that a return can be valid even if it does not allow for verification the caselaw gives us a good example deutsche bank filed its income_tax return on time but it didn’t attach form 1120f form_8805 or form 1042-s these are uncommon forms -- what matters is that there were three of them and none was attached to the return the bank had overpaid its tax that year and wanted interest but the defense of the government was not that the return was not filed but that it was not complete enough to be mathematically verified proposed_regulations are entitled to deference under 323_us_134 which means we defer to them if they persuade us even then the federal_circuit reasoned a return without a required attachment may nonetheless be processible when the information contained on that missing attachment is readily available elsewhere in the return or when the information is irrelevant to mathematical verification 742_f3d_1378 fed cir the commissioner’s own irm draws the same distinction both a valid_return and a processable return must have sufficient data to calculate the tax_liability shown on the return but processability also takes into account the service’s processing tasks for example a return will be valid even though it is missing form_w-2 or schedule d but it will not be processable because the calculations are not verifiable irm pt date we can thus define three species in the return menagerie valid returns that start the statute_of_limitations running because they have enough information to calculate a tax_liability processible returns that start the statute_of_limitations and trigger the irs’s obligation to pay interest because they are complete enough to allow mathematical verification and perfect returns with no missing information at all what did the irs have here effect of the missing schedules here there are cases to help us apply this taxonomy it is settled for example that a purported return need not be perfect to be a valid_return see 293_us_172 perfect accuracy or completeness is not necessary to rescue a return from nullity this is so though at the time of filing the omissions or inaccuracies are such as to make amendment necessary even a return filled with lies can be a return the supreme court held in 464_us_386 that a taxpayer’s original and fraudulent_returns were still returns the court reasoned that the fraudulent_returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law id pincite rather than not including information fraudulent_returns purposefully include wrong information they are nonetheless returns what we have here though is not imperfection or fraud but missing schedules we and the irs have overlooked missing schedules in the past in 86_tc_383 we held that even though the taxpayer failed to attach his w-2 to his return an error he later corrected the statute_of_limitations began to run from the date he filed the return we applied the beard test and concluded that t he omission of a form_w-2 does not prevent the calculation of tax_liability id pincite on another occasion the irs expressed its view that an otherwise complete return that was missing its schedule a was nonetheless sufficient to start the statute_of_limitations as a return sca date while a return may lack supporting schedules for particular items of gross_income deductions and credits it will generally provide sufficient data to calculate a tax_liability the fact that the tax_liability computed on the original return is later determined to be incorrect does not necessarily cause the return to fail the substantial compliance standard id emphasis added dollar_figure and in 77_tc_689 there was a missing schedule c but though w e agre ed with respondent that petitioners have failed to indicate the nature and source of their income we did not agree that they thereby failed to file a return although chief_counsel memoranda ccms are not precedential they do provide an expression of agency policy and can be a helpful interpretative tool 122_tc_324 ndollar_figure quoting 646_f2d_666 d c cir see also 134_f3d_444 1st cir 134_tc_122 ndollar_figure citing 984_f2d_560 2d cir of course the document here is missing not just a schedule a or a schedule c but all the schedules that the coffeys had attached to their returns as filed in the virgin islands -- all except their w-2s we’re left to decide when so little is enough and we think this is a holding that must reflect the facts of each case blount tells us to focus on what is necessary to calculate the tax_liability t c pincite of particular importance to us was that the returns as filed contain ed sufficient information for respondent to make a computation of petitioners’ income_tax_liability mccaskill t c pincite we distinguished such a return from others that contained no information in the blanks provided for the taxpayer’s income and deductions id in 807_f2d_81 6th cir aff’g tcmemo_1984_384 the sixth circuit held in affirming our opinion that a return that was mostly blank except for claims of the fifth_amendment privilege was not a valid_return that t o constitute a valid_return form_1040 must reflect a reasonable disclosure of gross_income deductions and resulting net taxable_income the focus in all these cases was on whether the information that the irs had enabled it to compute taxable income--maybe not all the information it needed to compute the correct taxable_income much less mathematically verify it --but enough as we said in beard that the commissioner did not have to handle it by special procedures and withdraw it from normal processing channels beard t c pincite what do the undisputed facts here show they show first of all that the irs had enough to create a transcript of account--albeit one with zeros on almost all the lines this is telling because one should recall the irs’s answer to the question at oral argument of what the coffeys should have filed if they weren’t sure they were residents was that they should have filed a return with all zeros at the time the coffeys actually filed their returns with the vibir this wasn’t the official word of the irs--rather at oral argument irs counsel stated that the protective zero return was his little baby but not too long afterward the irs did issue notice_2007_19 2007_1_cb_689 which also said taxpayers in the coffeys’ position should file zero returns and what the irs actually got had more information than any zero return it showed the first two pages of the coffeys’ form sec_1040 the forms the irs received reported the coffeys’ gross_income deductions and credits even if the irs was going to deny the edp credit reflected on page the forms still disclosed gross_income deductions and resulting net taxable_income morgan f 2d pincite missing schedules certainly may draw the eye of the irs but they don’t prevent the computation of a taxpayer’s liability--unlike the forms in morgan where the taxpayer failed to give the basic information needed for the irs to even calculate a tax_liability in cases like morgan and beard the forms weren’t returns because the taxpayers altered them and refused to include their basic gross_income deductions and credits that is not the case here the forms sent by the vibir reported these income deduction and credit figures and what did the irs do with these it created transcripts of account that showed all zeros--exactly what would have happened if the coffeys had sent in the zero returns that the irs now says they should have sent we find that they meet this factor of the beard test b what the documents purport to be the form sec_1040 that the vibir sent to the irs also meet the second factor here the irs argues that these forms don’t purport to be a return because they were territorial rather than federal returns we are not persuaded the form sec_1040 that people send to the vibir are identical in every respect to the form sec_1040 the irs wants made especially apparent with department of the treasury-- internal_revenue_service visible on the top of page the attachments may be different and some forms are unique to vi filers as are some credits but sec_932 makes the filing of vi returns part of one’s federal-filing obligation which means the code doesn’t draw a distinction between territorial and federal returns but between territorial and federal filing obligations--not as much what form_1040 is filed but wheredollar_figure this point is buttressed by what happens in criminal tax law a taxpayer who files a fraudulent return with the vibir is not charged with violating territorial law he is instead like anyone who commits a tax crime on the mainland charged with filing a fraudulent federal return here’s typical language from an indictment a resident of the virgin islands did willfully cause and aid and assist in and procure counsel and advise the preparation and presentation to the virgin islands bureau of internal revenue of an individual_income_tax_return form_1040 of rodney e miller for the calendar_year which was filed with the virgin islands pursuant to the internal_revenue_code title_26 of the united_states_code sec_932 and was false and fraudulent as to a material matter i n violation of title_26 united_states_code sec_7206 united_states v miller criminal no indictment pincite d v i date ecf no see also united_states v auffenberg criminal no one could argue that the coffeys’ federal-filing obligation might under the assumptions we make at the summary-judgment stage be discharged only by a return with enough information to compute the tax_liability they would owe if in fact they turn out not to be bona_fide vi residents our assumption in favor of the commissioner on this motion ie that the coffeys were not bona_fide vi residents extends only to their obligation to file with the irs not that what was filed has to reflect a return position that they are not bona_fide vi residents the purpose of this part of the beard test is again a practical one--did what the irs receive disclose enough to compute the coffeys’ tax_liability it needn’t be enough to compute that liability accurately f b second superseding indictment pincite date ecf no charging defendants with conspiracy to defraud the united_states under u s c sec_371 by fraudulently claiming edc credits in the virgin islands the irs wants returns on the forms it prescribes and it got that form--at least a good part of it--here there is no question that the irs was clueless about how to handle what it got--but the undisputed facts show that the irs was able to stamp it received summarize its contents in its individual_master_file and open an audit in due course it just didn’t issue the notices of deficiency before the statute_of_limitations ran out c honest and reasonable attempt to satisfy the requirements we believe the third factor is also met here the commissioner makes an interesting argument why it can’t be he says that if the coffeys truly believed they did not have any taxable_income in the united_states how can a form that reports lots of income deductions and credits be their honest attempt to satisfy the requirements of federal tax law he believes that t he only return the coffeys could file with the irs that is not inconsistent with their position would be a protective all zero return here the commissioner bases his argument on the coffeys’ subjective beliefs about their obligations let’s assume that they truly believed that they didn’t need to report anything to the irs we don’t think their state of mind is material to whether the information that ended up at the irs is a return we judge the reasonableness of an attempted return by its face 446_f3d_836 8th cir t he honesty and genuineness of the filer’s attempt to satisfy the tax laws should be determined from the face of the form itself the filer’s subjective intent is irrelevant such a rule makes sense given the supreme court’s decision in badaracco a fraudulent return which by definition is not an honest attempt to accurately report income and deductions was still a return because it looked like a genuine return if the court was concerned about the subjective beliefs of the taxpayer then the return in badaracco could not be a return the precedents that tell us to look at the face of a purported return to decide if it is a return make sense here the irs is a mass-processing organization and we’d hesitate to resolve any ambiguity in the meaning of return that would place any burden on an irs intake clerk of having to contemplate anything this complicated about the state of mind of an unknown taxpayer see eg 127_tc_68 noting the human limits of the irs in processing as efficiently as possible the correspondence that it receives from a multitude of taxpayers the point of this part of the beard test is to distinguish tax_protester returns such as zero returns see eg 120_tc_163 aff’d a f t r 2d ria 3rd cir and fifth_amendment returns see eg 393_f2d_873 8th cir --returns that on their face show a lack of any honest and reasonable attempt to satisfy the law--from returns that on their face show an attempt to properly report income and deductions looking at what the irs got here we see an objective attempt to report income and deductions the return is nothing like the typical protester returns we’ve seen but instead includes a breakdown of the coffeys’ income deductions exemptions and credits the documents include the edp credit which doesn’t exist in the united_states but even if the coffeys turn out not to be entitled to it that makes the item erroneous not the form itself objectively unreasonable the supreme court tells us a return need not be perfect to start the statute_of_limitations zellerbach u s pincite see also sakkis v commissioner tcmemo_2010_256 finding return valid despite frivolous deduction reducing liability to zero steines v commissioner tcmemo_1991_588 finding a return with a frivolous dollar_figure billion business loss a return because it enabled tax computation aff’d without published opinion 12_f3d_1101 7th cir we also note the commissioner’s argument contradicts his assertion that the coffeys would’ve received the protections of the statute had they filed a zero return for the purposes of this motion at oral argument counsel for the commissioner said that the coffeys ran the risk of being wrong about being vi residents and that they should have filed protective returns with the philadelphia office when we asked him what exactly they were supposed to send to philadelphia he said w hatever they want to file we’re talking about a protective return if the coffeys are indeed not vi residents it means they are supposed to send a completed return to the irs nonetheless the commissioner argues that a return with all zeros would be sufficient to start the statute_of_limitations in such a situation but if the coffeys were required to send a return to the irs that showed a reasonable attempt to reflect their true income and deductions how could a return with all zeros constitute such an attempt it seems to us that a form reporting all the coffeys’ income and deductions even if it included an erroneous credit on its face is a much more reasonable attempt to satisfy their obligations than one containing all zeros d documents executed under penalties of perjury the fourth factor is a bit complicated the code requires a taxpayer to sign his return under penalty of perjury sec_6061 sec_6065 the parties do not appear to dispute that the coffeys signed the forms before sending them to the vibir but the commissioner argues that the forms the irs received had to have original signatures ie wet-ink signatures if that’s true then these documents must not be returns because the vibir transmitted them to the irs electronically which means the entire return was scanned including the signatures the coffeys argue that the signature requirement falls under zellerbach’s conclusion that a return need not be perfect to start the statute_of_limitations they also point out that the irs routinely accepts nonoriginal signatures we agree with the commissioner that congress granted the irs great leeway in prescribing the signature method see sec_6061 any return required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary the commissioner tells us it has been his longstanding custom that an original signature is required see eg berenbeim v commissioner tcmemo_1992_272 it is generally the practice of the internal_revenue_service centers however not to file a return unless it has an original signature he even points us to a sentence in one of our own opinions where we said that a return is valid only if it is verified under penalty of perjury by an original signature and filed in the appropriate office turco v commissioner tcmemo_1997_564 nonetheless we are unable to find anything in the code or regulations that explicitly calls for an original signaturedollar_figure the code and regulations instead require only that the taxpayer shall sign the return sec_1_6061-1 income_tax regs as the coffeys point out the irs does accept returns without original signatures in revrul_68_500 1968_2_cb_575 the irs concluded that it would accept form sec_1041 and form sec_1040nr with facsimile signatures this ruling admittedly required that the fiduciary or agent could make such a signature only if he sent the irs a letter with an original signature that listed all of the returns being signed via facsimile id and the ruling required that the facsimile signature be affixed after any photocopying id nonetheless we find it notable that the ruling said that a reasonable construction of the regulations permits some flexibility with respect to the method of affixing signatures to income_tax returns id c b at dollar_figure the commissioner couldn’t find anything either admitting he too doesn’t know the answer this is consistent with the commissioner’s position at oral argument when we asked him if the irs has the authority to change the code he adamantly said no the code is the code if the irs is willing to accept some returns without original signatures and it doesn’t have the power to change the code then that means the code doesn’t always require an original signature neither the code nor the regulations define sign and despite the commissioner’s belief that an original signature is required we see no reason to find that sign means one continued despite the commissioner’s insistence that he has complete discretion in prescribing the manner of signing this isn’t entirely correct we have on a number of occasions found a joint_return to be valid despite the missing signature of one spouse see eg 56_tc_1 strong v commissioner tcmemo_2001_103 these decisions stand despite the commissioner’s continued insistence that they’re wrong because the regulations require both spouses to sign see sec_1_6013-1 income_tax regs g_c_m date noting that despite our opinions to the contrary the irs believe s the omission of one signature on a submitted joint_return should render the return invalid and be treated the same as single unsigned returns we’ve also overlooked a lack of a signature outside the world of joint returns in 44_tc_513 a parent and a subsidiary filed a consolidated_return the president of the parent_corporation signed the return and affixed the parent corporation’s seal to it id pincite the subsidiary never filed its own corporate return and the irs eventually sent it a notice_of_deficiency id pincite the subsidiary argued that it didn’t need to file a continued thing in the code and another in the regulations when we asked the commissioner’s counsel why he accepts facsimile signatures under some circumstances he honestly answered i don’t know separate_return because the parent filed a consolidated one and it argued in the alternative that the consolidated_return constituted its individual return and the notice_of_deficiency was sent too late id pincite the commissioner argued that the subsidiary_corporation didn’t sign the consolidated_return thus making it a nullity for income_tax purposes id pincite we disagreed although we did find that the consolidated_return was invalid we held that the form did constitute the subsidiary’s individual return id pincite we noted that according to zellerbach a return need not be perfect and the return in question was in substantial compliance with the requirements of a return id pincite the complete lack of the subsidiary’s signature seemingly worse than a copied one did not prevent the statute_of_limitations from starting to run we placed particular emphasis on the fact that the filing gave the irs enough information about the subsidiary to examine the return and concluded that the notice could have been issued prior to the end of the three-year period id pincite signatures have two important functions in the legal world they give something legal effect and they provide means of authentication see arthur linton corbin corbin on contracts sec_1 pincite arthur linton corbin corbin on contracts sec_2 pincite signing a tax_return gives it legal effect because it’s a way of saying that this is my tax_return and i really mean it in other words it distinguishes it from other tax returns one might’ve filled out but later edited the signature helps with authentication in case the irs ever needs to question the taxpayer about the return making sure it’s really his tax_return is a good way to start as discussed above the irs does at least sometimes allow nonoriginal signatures in each of these situations the service was careful to require authenticating safeguards to ensure that the alternative signature was reliable program manager technical_advice pmta date we can see safeguards at work in those cases where we looked past a problem with the signature in the missing-signature-of-the-spouse cases the signing spouse is there to assure us the spouse really meant to join the return in gen mfg even though the subsidiary didn’t sign the return its parent signed it and even affixed the corporate seal there are strong safeguards here too the irs didn’t receive the form sec_1040 from just anyone it received them from the vibir the official revenue agency of a u s possession and one with which the irs has a longstanding information-sharing agreement it’s undisputed that the vibir accepted the coffeys’ forms as valid returns we do not hold today that photocopied or scanned signatures are always sufficient to make a return valid rather based on zellerbach’s idea that a return doesn’t have to be perfect and the strong authenticating safeguards in place in this case we are satisfied the coffeys’ scanned signatures were sufficient to meet this factor of the beard testdollar_figure the error if any in filing a photocopy which has not been actually physically and manually signed is one which is minor and not seriously misleading 5_br_382 bankr s d tex rev’d on other grounds 640_f2d_686 5th cir conclusion we are certainly cognizant of the concerns of both parties here the coffeys and the vi argue that a finding against them gives the irs an eternally open statute_of_limitations to assess taxes against anyone it doesn’t believe is a bona_fide vi resident and they are quick to point out that the irs adopted their approach starting with the tax years ending on or after date in sec_1_932-1 of the regulations most troubling perhaps is that congre sec_25 we don’t believe this holding contradicts turco although we did use the phrase original signature our holding in turco is distinguishable from this case and gen mfg because the taxpayer in turco gave the photocopy to an irs agent we concluded that the taxpayer failed to file his return because the irs agent isn’t the designated place for filing as we concluded above the forms in question here did find their way to the designated filing place turco certainly didn’t mean to overrule gen mfg a case where the return didn’t have the taxpayer’s signature at all and we do not believe it meant to say all tax returns have to have original signatures without fail this would be too expansive a reading commanded the secretary to issue regulations under sec_932 and he simply failed to do so by the time the coffeys had to fill out their returns see sec_7654 the secretary shall prescribe such regulations as may be necessary to carry out the provisions of sec_931 and sec_932 although these concerns are valid they’re not as devastating as they might seem to be a finding against the coffeys would not give the irs an unlimited statute_of_limitations it’s true that taxpayers might be hauled into court long after three years had passed but they’d be fighting over whether they’re bona_fide vi residents this would not be a dispute on the merits of their tax_liability see cooper tcmemo_2015_72 at and the absence of regulations doesn’t repeal sec_932 the code says that a taxpayer who is a bona_fide vi resident need file only with the vibir both the eleventh circuit and we have already found this to be unambiguous see estate of sanders 834_f3d_1269 cooper tcmemo_2015_72 at the coffeys and particularly the vi also stress that finding for the commissioner creates an opportunity for double_taxation if the irs can send notices of deficiency to people like the coffeys long after three years have passed they run the risk of having to pay tax to the united_states and not being able to get a refund from the vibir the vi has its own statute_of_limitations for filing for refunds and this period will have come and gone long before the taxpayers get their notice_of_deficiency from the irs we accept this risk as real and the commissioner similarly accepted it during oral argumentdollar_figure but the existence for potential double_taxation is not determinative even if some inequities exist see eg vento v commissioner 147_tc_198 taxpayers not eligible for credit of tax paid to vibir in computing tax owed to irs mcgrogan v commissioner no wl at d v i unreported finding no mitigation of potential double tax for a taxpayer with uncertain vi residency despite cases like these we also note that the third circuit has observed that the competent authoritie sec_27 of the united_states and the vi are supposed to provide a remedy for this problem 718_f3d_216 3d cir the irs understood this risk when it published revproc_2006_23 2006_ 1_cb_906 where it recommended that those claiming to be vi residents file protective refund claims with the vibir to ensure they were timely income-tax treaties generally include a competent_authority clause which enables a taxpayer to appeal to the competent_authorities of the two participating sovereigns if his particular situation is not covered by the treaty and will result in inequitable taxation it’s an administrative procedure conducted by the two sovereigns with the competent_authority being some sort of governmental body see eg 74_tc_406 but those competent_authorities are not available here contrary to the commissioner’s assertions during oral argument the irs sent the coffeys a letter in date that advised them that they had to settle their case in order to obtain relief from double_taxation the letter considered their case to be one of an improperly claimed edp credit and pursuant to an agreement the united_states had with the vi settling their case and naming the adviser that promoted their plan would be the only way they could secure relief from double_taxation otherwise they would not be eligible for general competent_authority relief the commissioner believes we should construe any ambiguities in the law in his favor because of the sheer potential for abuse the irs announced its skepticism of people’s claims of vi residence in notice_2007_19 supra we acknowledge these concerns but we also understand the importance of the statute_of_limitations and the ability of taxpayers to plan their affairs as we noted throughout this opinion the commissioner’s assertion that the coffeys should’ve known to send in protective zero returns is very farfetched not only did the irs not tell taxpayers this but it is bizarre to believe a zero return would start the running of the statute_of_limitations here when the same two pages of form_1040 the commissioner’s counsel at oral argument told us that the irs simply d idn’t do it remember also that irs counsel said that the protective zero return was his little baby with significantly more information would not with one notable difference being that the zero return would presumably contain an original signature dollar_figure to sum it up the irs failed to promulgate mandatory regulations under sec_932 failed to tell taxpayers that they should file protective zero returns and failed to send the coffeys a notice_of_deficiency within three years of receiving the cover-over documents and only a few short years later the irs finally did promulgate regulations that adopt precisely the position that the coffeys took about how to start the statute_of_limitations despite all this the commissioner tells us that the coffeys lose--though one is left to wonder how the current regulation is valid if the commissioner is correct that filing anything other than a zero return with the irs would be inadequate under the code our conclusion today might seem strange at first--the coffeys sent their return to the vibir but because the first two pages of it somehow and without their knowledge or explicit approval ended up at the philadelphia office of the irs we hold they’re protected by the statute_of_limitations but as we said in appleton t c pincite ndollar_figure citing holmes f 2d pincite i t is not taking it to an even further extreme the commissioner actually told us that even the coffeys’ complete return ie including all the attachments would’ve been worse than a zero return because such a return would’ve been incompatible with their belief that they were bona_fide vi residents unprecedented for a court to determine that a return filed in one tax jurisdiction may commence the period of limitations in a second tax jurisdiction we stress that this is not an opinion on the merits of the coffeys’ claims of vi residency it concerns only the time limit the irs has to challenge their claims the irs received the coffeys’ returns the coffeys might not have sent the forms themselves but we have not found any authority to say they had to it’s the irs’s receipt that matters the returns were not without their flaws such as missing schedules and scanned signatures but it’s long been settled that returns don’t need to be perfect we hold the forms the irs received contained enough information and complied with the irs’s form to a sufficient degree that they constituted returns for the purposes of sec_6501 appropriate orders will be issued reviewed by the court foley vasquez gustafson and buch jj agree with this opinion of the court thornton j concurring in the result only i agree with the result the opinion of the court reaches but write separately to explain why i would reach that result on a narrower basis focusing on the text of sec_932 and sec_6501 more specifically i think that considering the particular facts presented in this case the returns james coffey and judith coffey coffeys see op ct note filed with the virgin islands bureau of internal revenue vibir under sec_932 sufficed to commence the limitations_period under sec_6501 for federal_income_tax purposes sec_932 provides that a bona_fide_resident of the virgin islands shall file an income_tax return for the taxable_year with the virgin islands respondent has not disputed that the returns the coffeys filed with the vibir qualify as returns under the four-part test laid out in 82_tc_766 aff’d 793_f2d_139 6th cir with respect to the coffeys’ virgin islands filing requirement respondent claims however that the coffeys were not bona_fide residents of the virgin islands and that therefore their filings with the vibir did not commence the limitations_period for federal_income_tax purposes under sec_6501 the opinion of the court focuses not on the returns the coffeys filed with the vibir but on copies of those returns which the vibir eventually sent to the internal_revenue_service irs assuming for the purposes of summary_judgment that the coffeys were not bona_fide residents the opinion of the court concludes that under the beard test these copies were returns sufficient to begin the federal limitations_period while i agree with the ultimate result the opinion of the court reaches i think that it is unnecessary to decide whether the coffeys were bona_fide residents of the virgin islands as respondent asks us to do or to decide whether the documents the vibir sent to the irs meet the beard test because the returns the coffeys filed with the vibir under sec_932 started the sec_6501 period of limitations for federal_income_tax purposes the sec_6501 limitations_period is meant to provide repose to taxpayers who file honest and genuine--though possibly erroneous--returns long ago in mabel elevator co v commissioner 2_bta_517 the board_of_tax_appeals held that a return which the taxpayer erroneously filed on a fiscal_year basis instead of the requisite calendar_year basis nevertheless triggered the limitations protection it is urged that since the return filed by the taxpayer was made upon a fiscal_year basis while the law required a return upon a calendar_year basis the return filed was not the return required by the law and could not operate to start running the statutory period of limitations with this we can not agree the return filed purported to be made in accordance with the law it purported to and did include the income of the taxpayer for the period in question in the absence of any evidence or claim that such return was false or fraudulent with intent to evade tax it became the duty_of the commissioner to determine within the time provided by law whether or not such return was erroneous in any respect there can be no doubt that such limitations are placed on assessments for the purpose of assuring the taxpayer who has made an honest return that after such period his tax_liability will not be reopened otherwise the business of the country would always have before it the threat of additional taxes against the income of years long past when- ever a new_theory for interpreting the tax law or for the application of accounting principles occurred to the taxing authorities if the limitation can be avoided on the plea that the return filed was not such a return as is required_by_law although filed in good_faith there is no such assurance for the taxpayer and the limitation becomes of doubtful value at least similar considerations pertain in this case if a taxpayer’s virgin islands filing were insufficient to start the limitations_period unless the taxpayer wa sec_1in 12_bta_750 aff’d 33_f2d_653 9th cir the board_of_tax_appeals provided further guidance in our opinion the statute_of_limitations does not begin to run until a return or returns have been filed which at least purport to cover or include the period involved where there are two returns which must be considered each of which includes a part of the taxable_year the period of limitation must be considered as to both and the statute does not run until it expires as to both these returns see also 22_tc_552 citing mabel elevator and paso robles with approval actually a bona_fide_resident of the virgin islands at the relevant time then the repose offered by the limitations_period would be of doubtful value even bona_fide residents who filed correct returns would never be free from the threat of a possible irs challenge and future litigation with respect to their residency status in this case as is generally true of tax cases involving the operation of the statute_of_limitations the relevant question is not whether the positions the taxpayers took on their returns were substantively correct but whether the returns evince d an honest and genuine endeavor to satisfy the law 293_us_172 a recent case illustrates the application of this principle in new_capital fire inc v commissioner tcmemo_2017_177 new_capital fire inc new_capital filed a return for on which it claimed to be the continuation of the capital fire insurance co old capital and disclosed that old capital had been merged into new_capital during in what new_capital claimed was an f reorganization new_capital and old capital took the position that they were the same corporation for federal_income_tax purposes and that therefore new capital’s filing which reported both old capital’s and new capital’s tax items for that year sufficed to commence the period of limitations for both the irs disagreed claiming that the f reorganization was invalid and that therefore new_capital and old capital were separate taxpayers with separate filing_requirements on that basis the irs concluded that old capital had never filed for its last partial year and that therefore the period of limitations had not commenced this court held that the commissioner’s determination was time barred because the period of limitations began for old capital when new_capital filed its return ie regardless of whether the f reorganization was valid citing mabel elevator the court noted that the commissioner had not alleged that new capital’ sec_2002 return was false or fraudulent with intent to evade tax and stated that i t was the commissioner’s duty to determine within the period of limitations provided by sec_6501 whether new capital’ sec_2002 return as it pertain ed to old capital was erroneous in any respect new_capital fire inc v commissioner at somewhat similarly in 309_us_304 a_trust company filed a fiduciary tax_return instead of a corporate tax_return ie the company took the position that it was not a taxable entity and filed according to that position the commissioner determined that the company was subject_to tax as a corporation and argued that a then-applicable two-year period of limitations had not commenced because no corporate return had been filed the supreme court held that the fiduciary return was sufficient to begin the period of limitations for the corporate tax_liability although the return failed to compute a tax and although it was reported on the incorrect form as the opinion of the court finds the coffeys’ returns represented honest and reasonable attempts to file correctly see op ct pp like the taxpayers in mabel elevator new_capital fire and germantown trust the coffeys filed returns that were appropriate for reporting the positions taken on those returns in this case as in these earlier cases the commissioner seeks to defeat the statute_of_limitations by claiming essentially that reasonable and honest positions as to the taxpayers’ filing_status which were clearly and adequately disclosed on their returns are somehow not covered by the statute_of_limitations respondent’s argument fails in this case for essentially the same reasons it failed in mabel elevator new_capital fire and germantown trust respondent suggests that the coffeys should have filed a second protective return with the irs for the purpose of commencing the running of the sec_6501 limitations_period but respondent’s position is difficult to reconcile with the established caselaw under which as just discussed the period of limitations was held to have begun even without a protective return and in any event respondent’s position does not explain how a taxpayer is to surmount various practical difficulties alternate filings would present for example in suggesting that the coffeys should have filed protective zero returns with the philadelphia pennsylvania irs service_center respondent references on brief page of publication tax guide for individuals with income from u s possessions for use in preparing returns claiming that it provided guidance but publication says absolutely nothing about filing a protective zero return nor does it explain where a taxpayer should file such a protective return in the event the taxpayer believes him or herself to be a bona_fide_resident rather publication explains only what a taxpayer should do if he or she definitely is or is not a bona_fide_resident as we noted in 140_tc_273 a case very similar to the present one there was no guidance at the time which would have directed taxpayers to file a second protective return in any event we have traditionally considered a zero return to be a frivolous_return see eg hill v commissioner tcmemo_2014_134 finding that a zero return was frivolous and holding that a frivolous_return does not commence the sec_6501 period of limitations and to expect a taxpayer to file a protective zero return with a service_center to which the taxpayer was not directed and where irs employees were not alerted to expect such returns is unreasonable in different ways mabel elevator new_capital fire and germantown trust all recognize that it would be unreasonable to require a taxpayer to file one or more additional returns staking out phantom positions the taxpayer does not believe are correct at least in situations where a return that was actually filed discloses enough information for the irs to flag the relevant issues while taxpayers must report enough information for the irs to flag issues and compute the proper amount of tax which by the way a protective zero return would not do for purposes of sec_6501 we do not generally require perfection see zellerbach paper co v helvering u s pincite perfect accuracy or completeness is not necessary to rescue a return from nullity in this case the coffeys made an honest and reasonable effort to comply with their filing obligations and provided enough information on the return they filed with the vibir to allow proper computation of tax that should be enough 2this conclusion is consistent with the current regulations sec_1 c ii income_tax regs which provide for purposes of the u s statute_of_limitations under sec_6501 an income_tax return filed with the virgin islands by an individual who takes the position that he or she is a bona_fide_resident of the virgin islands will be deemed to be a u s income_tax return provided that the united_states and the virgin islands have entered into an agreement for the routine exchange of income_tax information satisfying the requirements of the commissioner continued respondent objects that the returns the coffeys filed with the vibir did not clearly disclose their residency position to the irs in fact the irs was eventually informed of the coffeys’ position copies of the coffeys’ virgin islands returns were forwarded to the irs and as explained see op ct p the forms used for the virgin islands filing were form sec_1040 u s individual tax_return repurposed for use as the virgin islands return without any changes but whether the irs happens to have been informed in this specific context is not controlling under the plain statutory text sec_6501 applies where a return has been filed and sec_932 directs the taxpayer to file a return with the virgin islands under certain circumstances--it does not say that such a return will not commence the period of limitations unless the irs gets the message or unless the return i sec_2 continued although these regulations were not in effect for the coffeys’ tax years we note that they align with the position of this concurring opinion except that they condition the limitations protection on the existence of an information-sharing agreement between the irs and the vibir while we have no occasion to question the validity of these regulations we see no reason to think that this requirement for an information-sharing agreement should preclude limitations protection in appropriate cases for periods before the regulations were effective indeed interim guidance which preceded the final regulations was not similarly conditioned on the existence of an information-sharing agreement see notice_2007_19 2007_1_cb_689 correct with respect to the taxpayer’s residency status the return and not the correctness of the return is the focus of sec_6501 respondent also contends that no filing with the virgin islands can start the period of limitations for federal_income_tax purposes because the united_states and the virgin islands are separate taxing jurisdictions as the supreme court recently stated however u s territories are not sovereigns distinct from the united_states 136_sct_1863 holding that the united_states and puerto rico are not separate sovereigns for double_jeopardy purposes and in any event we are not today considering the effect of a law passed by the virgin islands under the authority delegated to the virgin islands by congress we are dealing with sec_932 which is part of the internal_revenue_code and which labels a return filed with the virgin islands a return the authority for treating a filing with the virgin islands as a return therefore flows from the internal_revenue_code and not from any powers delegated to the virgin islands territorial government 3respondent similarly argues that a return cannot commence the federal period of limitations unless the return is filed with the irs but again sec_932 does not require that the return referred to in that section be filed with the irs--it requires that the return be filed with the virgin islands for these reasons respondent’s argument fails and i concur with the result if not the reasoning of the opinion of the court gale goeke paris kerrigan pugh and ashford jj agree with this concurring opinion gustafson j agrees with this concurring opinion except as to the word only in the first line of the concurring opinion and the phrase if not the reasoning in the last sentence of the concurring opinion marvel cj dissenting the opinion of the court concludes that the transmittal by the virgin islands bureau of internal revenue vibir to the internal_revenue_service irs pursuant to a tax implementation agreement of part of a form_1040 filed by james coffey and judith coffey petitioners only with the vibir constitutes a return filing for purposes of sec_6501 because neither petitioners nor anyone authorized by petitioners to act on their behalf filed or intended to file a form_1040 with the irs the period of limitations on assessment under sec_6501 did not begin to run i respectfully dissent sec_6501 provides for a three-year period of limitations on assessment after a return is filed in determining whether the sec_6501 period of limitations has begun to run we examine whether the document the taxpayer submitted was a return and whether the taxpayer properly filed it 140_tc_273 sec_6012 generally provides that every individual having for the taxable_year gross_income which exceeds the exemption_amount must file a return sec_6501 defines a return as the return required to be filed by the taxpayer emphasis added because sec_6501 defines a return as the return filed by the taxpayer a document purporting to be a return that satisfies the requirements of sec_6012 must be filed by the taxpayer or by someone legally authorized to file the return on the taxpayer’s behalf and the taxpayer or his designee must intend to file it 280_us_453 see also allnutt v commissioner tcmemo_2002_311 slip op pincite a taxpayer may not by his or her ambiguous conduct even if unintentional secure the benefit of the limitations_period aff’d 523_f3d_406 4th cir in this case petitioners filed a virgin islands vi return with the vibir and the vibir then transmitted a portion of the vi return the first two pages and copies of forms w-2 which were attached to the vi return to the irs to facilitate the transfer to the vibir of moneys collected from petitioners the opinion of the court does not analyze whether the vibir was authorized by petitioners to act as their agent for purposes of filing a federal_income_tax return nor does it identify any evidence in the record to support a finding that the vibir was so authorized in fact the record contains no evidence that the vibir was authorized to act as petitioners’ agent and it appears that petitioners were not even aware that any portion of the vi return they filed would be transmitted to the irs see 135_tc_222 stating that taxpayers who were not 1for a federal_income_tax return to be considered properly filed a taxpayer or someone authorized to act for the taxpayer must comply with any applicable filing_requirements see dingman v commissioner tcmemo_2011_116 slip op pincite bona_fide residents of the vi were required to file a federal_income_tax return even if they filed a virgin islands tax_return absent evidence proving that petitioners authorized the vibir to file the form_1040 with the irs on their behalf there is no factual basis for concluding that petitioners filed a federal_income_tax return sufficient to begin the running of the period of limitations on assessment petitioners simply did not file a federal_income_tax return on the facts of this case the opinion of the court addresses whether a taxpayer’s subjective intent is relevant when considering whether a valid_return has been filed it asserts that respondent conceded this issue but acknowledges that a taxpayer’s subjective intent does have a role to play in determining whether a filed document constitutes a valid_return see op ct note the obligation to file a return imposed by sec_6012 is that of the taxpayer and the preparation and filing of a federal_income_tax return must be a purposeful act our caselaw supports a conclusion that it is the taxpayer or someone authorized to act on the taxpayer’s behalf who must file the return and in so doing must necessarily intend to file it as the taxpayer’s return see eg 78_tc_412 his failure to pay the additional taxes raises a question as to whether he intended for the amended returns to be filed dingman v commissioner tcmemo_2011_116 slip op pincite the record supports a conclusion that petitioner clearly intended to file the returns when his counsel submitted them to the cid allnut v commissioner slip op pincite f iling of a return is established by facts showing proper delivery or mailing of a return with the intent to file it as a return friedmann v commissioner tcmemo_2001_207 slip op pincite t here is nothing in the record to show that petitioner intended his delivery of those documents to the agent in date to constitute the filing of his returns the opinion of the court avoids a head-on collision with cases like those cited above by relying on a supposed concession by respondent it is wholly unclear that respondent has made any such concession respondent explicitly argues that a taxpayer’s subjective intent does have a role to play in determining whether a filed document constitutes a valid_return see op ct note even assuming that the opinion of the court has accurately understood respondent’s position regarding a taxpayer’s intent to file a return we are bound to apply sec_6501 as written and as interpreted by our caselaw sec_6501 requires the filing of a return by the taxpayer and the taxpayer must intend the document he files to be a return moreover in 82_tc_766 aff’d 793_f2d_139 6th cir in which we set forth factors for determining whether a document qualified as a federal_income_tax return we held that a document must be an honest and reasonable attempt to satisfy the requirements of federal tax law it is very hard to reconcile the assumption made by the opinion of the court--that petitioners were not bona_fide vi residents--with a finding that petitioners in filing their vi returns honestly and reasonably intended to file u s federal_income_tax returns petitioners did not reasonably intend to file any federal_income_tax return with the irs contending that they were bona_fide residents of the vi they intended to file only vi territorial returns and only the vi territorial returns were executed under penalties of perjury another beard requirement id pincite what the vibir transmitted to the irs were copies of parts of the vi returns filed by petitioners the signatures on those copies were not original signatures or their electronic equivalent and they did not attest to the accuracy of the returns for purposes of u s tax law the mirror system that the opinion of the court addresses and the lack of regulatory guidance during the years at issue complicate the analysis and give some cover for the conclusions that the opinion of the court reaches i am 2a portion of a return with no original signature cannot be a return for u s income_tax purposes and it therefore seems impossible for the irs to prosecute a tax crime or assert a civil_fraud penalty on the basis of the transmission of such a document concerned however that the opinion of the court opens a door regarding what constitutes a valid_return filed by the taxpayer that should not be opened filing a valid federal_income_tax return with the irs for purposes of sec_6501 requires an intentional act by the taxpayer and there was none here morrison lauber and nega jj agree with this dissent
